DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2, 5-7, 16-17, and 21-33 are pending.
Claims 2, 5-7, 16-17, 21-27 and 33 are being cancelled by Examiner’s Amendment.
Claims 34-36 are being added by Examiner’s Amendment.
Claims 1, 28-32 and 34-36 are allowed.

Response to Amendment/Arguments
The Amendment filed 7/28/2020 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. 
Applicant's remarks filed on 4/1/2021 and 7/28/2020 have been considered and are addressed below.
Restriction/Election
Applicant’s election with traverse of Group I (claims 1 and 28-33) and species election of 
    PNG
    media_image1.png
    196
    197
    media_image1.png
    Greyscale
 in the reply filed on 4/1/2021 is acknowledged. The traversal is on the grounds that there would not be a serious search burden when searching both Groups. This is not persuasive because the two groups of compounds (formula (2) and formula (3)) cannot be searched together because there is no common core. Therefore, different search strategies must 
Claims 2, 5-7, 16-17, 21-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
35 USC § 102 Rejection
The rejection of claim 1 for being anticipated by Groenhagen et al., which discloses the compound
    PNG
    media_image2.png
    172
    216
    media_image2.png
    Greyscale
, has been overcome by the amendment to the structure of formula (2), 
    PNG
    media_image3.png
    128
    117
    media_image3.png
    Greyscale
, wherein R was narrowed to a structure of formula (A), 
    PNG
    media_image4.png
    130
    116
    media_image4.png
    Greyscale
, wherein R2 cannot be H. The rejection has been withdrawn. 

Double Patenting Rejection
The terminal disclaimer filed on 5/14/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,106,509 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The double patenting rejection of claims 1-10 over US 10,106,509 has been overcome by the Terminal Disclaimer filed. The rejection has been withdrawn.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. John Kilyk, Jr. on 6/17/2021. The amendments are as follows: 

CANCEL claims 2, 5-7, 16-17, 21-27 and 33.
Claim 29:
line 2, in the phrase “is a” REPLACE “a” WITH “an unsubstituted”
line 2, in the phrase “or a heterocyclic” REPLACE “a” with “an unsubstituted”
Claim 34 (New). The compound of claim 1, wherein R is an unsubstituted C1-20 alkyl 
group.
	Claim 35 (New). The compound of claim 1, wherein R is an unsubstituted C6-20 aryl group. 
Claim 36 (New). The compound of claim 1, wherein R is an unsubstituted C7-20 aralkyl group.


Allowable Subject Matter
Claims 1, 28-32 and 34-36 are allowed. The closest prior art and the manner by which the claims are distinguished have been discussed above as well as in the Final Office action mailed on 2/14/2020 at paragraph 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626